Exhibit 10.1

CONTRACT MANUFACTURING AGREEMENT

THIS CONTRACT MANUFACTURING AGREEMENT (the “Agreement”) is made as of August 31,
2007, by and between ARCELOR S.A., a Luxembourg corporation, with an address at
19, avenue de la Liberté, L-2930 Luxembourg (“Arcelor”) and NOBLE EUROPEAN
HOLDINGS B.V., a private limited liability company (besloten vennootschap)
organized under the laws of the Netherlands with an address at 28213 Van Dyke
Avenue, Warren, Michigan 48093 USA (“Noble BV”).

Recitals

A. Arcelor and Noble International, Ltd. (“Noble”) have entered into a Share
Purchase Agreement, dated March 15, 2007 (the “Purchase Agreement”), providing,
among other things, for the acquisition by Noble of substantially all of the
European laser-welded blanks assets and certain related liabilities of Arcelor
(the “TBA Business”) in exchange for cash, a subordinated promissory note and
shares of common stock of Noble representing approximately 40% of the issued and
outstanding common stock of Noble (the “Acquisition”). Execution and delivery of
this Agreement is a condition to the effectiveness of the Acquisition.
Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Purchase Agreement.

B. At the request of certain commercial lenders, Noble, Noble BV, Noble TSA,
LLC, a Delaware limited liability company (“Noble, LLC”) and Arcelor have
entered into an Assignment and Assumption Agreement on the date hereof whereby
Noble assigned its contractual rights under the Purchase Agreement with regard
to purchasing TB Holding, BV, a private limited liability company (besloten
vennotschap) organized under the laws of the Netherlands to Noble BV and Noble
assigned its contractual rights in the Purchase Agreement with regard to
purchasing Tailor Steel America, LLC, a Delaware limited liability company to
Noble, LLC.

C. Arcelor’s subsidiary Arcelor Tailored Blank Liège, a Belgian corporation, has
a manufacturing facility in Liège (the “Liège Facility”), and Arcelor’s
subsidiary Arcelor Tailored Blank Eisenhüttenstadt GmbH, a German corporation,
has a manufacturing facility in Eisenhüttenstadt (the “Eisenhüttenstadt
Facility” and, together with the Liège Facility, the “Manufacturers”), equipped
for manufacturing laser-welded blanks, certain unwelded blanks as designated on
Schedule C and patch-welded blanks as currently produced by the Manufacturers
(collectively, the “Products”). The assets of the Manufacturers have not been
included in the Acquisition.

D. Arcelor, Arcelor Commercial FCSE SA, a Luxembourg corporation and a
subsidiary of Arcelor (“Arcelor Commercial”) and Noble BV have entered into a
Steel Supply and Arcelor Commercial Services Agreement, dated the date hereof
(the “Arcelor Commercial Agreement”), providing, among other things, for the
marketing and sale by Arcelor Commercial of certain products of Noble BV’s
subsidiaries in the European TBA Business (as defined in the Arcelor Commercial
Agreement).



--------------------------------------------------------------------------------

E. Noble BV desires to provide for the manufacture of Products by (i) the Liège
Facility exclusively for purchase by TB Genk, a Belgian company and a subsidiary
of Noble BV (“TB Genk”), and (ii) the Eisenhüttenstadt Facility exclusively for
purchase by TB Bremen, a German company and a subsidiary of Noble BV
(“TB Bremen” and, together with TB Genk, the “Purchasers”), and Arcelor is
willing for the Manufacturers to sell their entire output of Products to the
Purchasers, for resale through Arcelor Commercial, all on the terms and
conditions set forth in this Agreement.

Terms of Agreement

Accordingly, the parties hereby agree as follows:

1. Agreement to Manufacture and Sell Products. Subject to the terms and
conditions of this Agreement, (a) Arcelor hereby agrees that TB Liège shall
manufacture Products exclusively for, and sell its entire output of Products to,
TB Genk, and TB Eisenhüttenstadt shall manufacture Products exclusively for, and
sell its entire output of Products to, TB Bremen, and (b) Noble BV hereby agrees
that TB Genk shall purchase all of such Products from TB Liège, and TB Bremen
shall purchase all of such Products from TB Eisenhüttenstadt, for resale through
Arcelor Commercial; provided that the parties’ obligations hereunder with
respect to the manufacture, sale and purchase of unwelded blanks shall expire on
December 31, 2008. Further, the parties agree that (x) the Products do not
include those unwelded blanks manufactured by the Liège Facility for Arcelor
Mittal Auto Processing now or in the future (the “AMAP Products”), and
(y) Arcelor may manufacture AMAP Products at the Liège Facility for sale to
customers other than TB Genk.

2. Purchases of Products by Purchasers.

2.1 Monthly Forecasts. Each Purchaser shall, on or before the first business day
of each month during the term of this Agreement, submit to its Manufacturer for
review and approval a rolling three-month forecast of purchases of Products for
the following three month period (each, a “Forecast”). Neither Purchaser shall
have any liability hereunder for any failure to order any quantity of Products
regardless of any prior Forecast, and neither Manufacturer shall have any
liability hereunder for any failure to supply the full quantity of any Forecast.

2.2 Quarterly Purchase Orders. Each Purchaser shall, on or before the first
business day of each calendar quarter during the term of this Agreement, issue
to its Manufacturer for review and acceptance purchase orders for Products in
the quantities to be sold and delivered during such quarter (“Purchase Orders”).
Each Purchase Order shall specify the type and quantity of Products ordered, the
date on which such Products are requested to be shipped and the delivery
address. Each Purchase Order shall be presented to the applicable Manufacturer
no later than 15 days before the first requested delivery date set forth in such
Purchase Order. Such Manufacturer shall issue a written order acknowledgement
for each Purchase Order accepted by such Manufacturer. Except as the parties may
otherwise agree in writing, in the event of a conflict between this Agreement
and the terms and conditions set forth in either party’s Purchase Order or order
acknowledgement for transactions hereunder, the terms of this Agreement shall
prevail.

 

- 2 -



--------------------------------------------------------------------------------

2.3 Output; Order Volume. During the term of this Agreement, each Manufacturer
shall sell to its Purchaser such Manufacturer’s entire output of Products. In
consideration of the foregoing, each Purchaser shall purchase from its
Manufacturer Products in volumes specified in its Purchase Orders and at prices
based on such Manufacturer’s costs, as described on Schedule A, to produce such
output.

2.4 Prices. The Products shall be sold to the Purchasers: (i) initially at
prices calculated in accordance with Calculation 1 set forth on Schedule A;
(ii) for the period January 1, 2008 through December 31, 2008, (a) by the
Eisenhüttenstadt Facility at prices calculated in accordance with such
Calculation 1 and (b) by the Liège Facility at prices calculated in accordance
with Calculation 2 set forth on Schedule A; and (iii) for the period January 1,
2009 and thereafter, at prices calculated in accordance with such Calculation 2.
For purposes of calculating the prices of the Products, in no event shall
Calculation 1 or Calculation 2 take into consideration any fixed, variable or
incremental costs attributable to the AMAP Products. Such sales prices are
quoted ex factory, Manufacturer’s premises, and therefore are exclusive of
freight charges, export fees, insurance, taxes, duties, tariffs and other
special items, any or all of which shall be added to the sales prices as
applicable in a given transaction. The prices shall be calculated and invoiced
monthly, in arrears, based on each Manufacturer’s actual cost components
identified in such Calculation 1 or Calculation 2, as applicable, for the
Products produced in such month.

2.5 Title to Products. Except as the parties may otherwise agree in writing,
title to the Products shall pass to the Purchaser when the Manufacturer delivers
the Products to a common carrier for further delivery to the Purchaser or its
designee.

2.6 Risk of Loss. Except as may be otherwise agreed in writing, the risk of loss
of the Products shall pass from the Manufacturer to the Purchaser upon delivery
by the Manufacturer to a common carrier, such that risk of loss of the Products
during carriage shall be with the Purchaser.

2.7 Payment Terms. All invoices issued by the Manufacturers to the Purchasers
for sales of Products shall be due and payable by wire transfer of immediately
available funds (including by SWIFT transfer), in Euros, at the same time
payment is due for the corresponding invoices issued by the Purchasers to
Arcelor Commercial; unless otherwise agreed in writing, both such payments shall
be due 30 days after the end of the month for which the Manufacturer’s invoice
is issued.

2.8 Shipment. The Manufacturer shall, at the Purchaser’s cost, ship the Products
to the destinations specified in writing by the Purchaser and in accordance with
shipping instructions supplied by the Purchaser. In the absence of instructions
from the Purchaser, the Manufacturer may ship the Products to the Purchaser’s
address as set forth in the applicable purchase order by any reasonable means.

 

- 3 -



--------------------------------------------------------------------------------

2.9 Claims. If the Purchaser notifies the Manufacturer that the Purchaser is
rejecting any Products delivered by the Manufacturer as damaged, defective or
otherwise not conforming to the applicable specifications, then the Manufacturer
shall, with the Purchaser’s cooperation, within 14 days of receipt of such
notice, take all necessary actions (e.g., technical visits, inspections and
sample analyses) to confirm whether the Manufacturer will dispute such rejection
under this Agreement. If the Manufacturer and the Purchaser agree that the
rejected Products are non-conforming, then the Purchaser may elect to (i) accept
the non-conforming Products and receive a discount in an amount mutually agreed
by the Manufacturer and the Purchaser or (ii) require the Manufacturer to
provide replacement Products as promptly as reasonably practicable. Unless the
Purchaser has elected to accept the non-conforming Products, the Manufacturer
and the Purchaser shall use reasonable commercial efforts to arrange for the
local sale of such non-conforming Products. If the Manufacturer requests that
any such non-conforming Products be returned to the Manufacturer, then (A) the
Purchaser shall promptly re-package such Products in the manner in which they
were delivered and (B) the Manufacturer shall arrange for such non-conforming
Products to be removed from the Purchaser’s (or its customer’s) facilities
within 30 days.

2.10 Audit of Books and Records.

(a) During the term of this Agreement and for a period of 9 months thereafter,
Arcelor and the Manufacturers shall permit an independent accountant selected by
Noble BV who has entered into a confidentiality agreement reasonably acceptable
to Arcelor to have reasonable access, during normal business hours and upon
reasonable advance notice, to the books and records of Arcelor and the
Manufacturers, to the extent such access is reasonably required to verify the
accuracy of the amounts charged by Arcelor or the Manufacturers pursuant to this
Agreement. Audits pursuant to this Section 2.10 may be requested no more
frequently than once per calendar year.

(b) If an audit pursuant to Section 2.10(a) reveals an overcharge, and Arcelor
or the Manufacturers do not successfully justify any charge questioned by such
audit, Arcelor or the Manufacturers shall promptly pay to Noble BV or the
Purchasers the amount of such overcharge, together with interest from the date
of receipt of such overcharge to the date of payment at a rate per annum equal
to LIBOR, plus 100 basis points. (For purposes of this Agreement, “LIBOR” means,
at the time in question, the rate per annum appearing on Barron’s Online Money
Rates (http://online.barrons.com/public/page/mlab_money_rates.html) (or any
successor Internet site) as the latest LIBOR Interbank Rate in U.S. dollars for
a six-month term.) In addition, if any such audit reveals an overcharge of more
than 10% of the audited invoices in the aggregate for the audited period,
Arcelor or the Manufacturers shall promptly reimburse Noble BV or the Purchasers
for the actual out-of-pocket cost of such audit (including auditor’s fees).

 

- 4 -



--------------------------------------------------------------------------------

(c) Upon request by either party, the parties shall meet promptly upon the
completion of any audit or the issuance of an interim or final report to the
parties following such audit (but in no event more than 15 days after the later
thereof). The parties shall develop and agree upon an action plan to address and
resolve any issues discovered through such audit within 30 days, unless a
shorter resolution time is mutually agreed to by the parties in writing, and
shall implement any remedial action required to avoid the making of overcharges
in the future.

3. Warranties by Purchaser. Neither Purchaser shall make any guaranty, warranty
or representation pertaining to the Products on behalf of a Manufacturer that is
not expressly set forth in such Manufacturer’s order acknowledgement.

4. Term and Termination.

4.1 Term. Except as hereinafter provided, each Purchaser’s
contract-manufacturing program with the applicable Manufacturer hereunder (each,
a “Program”) shall be for a term of four years from the date hereof, and may
continue beyond such initial term for one additional year at Noble BV’s option
exercisable by written notice given not less than 12 months prior to expiration
of the initial term; provided that, at Arcelor’s election exercisable by written
notice given at any time after the third anniversary of this Agreement, Arcelor
may terminate this Agreement on not less than 12 months’ prior written notice to
Noble BV and may thereupon shut down the Liège and Eisenhüttenstadt Facilities.

4.2 Termination for Default.

(a) Notwithstanding Section 4.1, Arcelor may terminate either Purchaser’s
Program effective immediately upon written notice provided by Arcelor to Noble
BV (i) if payment otherwise due and payable to a Manufacturer is not made when
due and such payment is not made within 30 days from the date of notice to the
applicable Purchaser of such nonpayment; (ii) in the event that any breach or
default by a Purchaser under this Agreement shall have continued for 30 days
after written notice thereof shall have been given by Arcelor or a Manufacturer
to the Purchaser; or (ii) if the Purchaser shall be or become insolvent or if
there are instituted by or against the Purchaser proceedings in bankruptcy or
under other laws of or pertaining to insolvency, creditors’ rights or
reorganization, receivership or dissolution, or if the Purchaser shall make an
assignment for the benefit of creditors.

(b) Notwithstanding Section 4.1, Noble BV may terminate either Purchaser’s
Program effective immediately upon written notice provided by Noble BV to
Arcelor (i) in the event that any breach or default by a Manufacturer under this
Agreement shall have continued for 30 days after written notice thereof shall
have been given by Noble BV or a Purchaser to the Manufacturer; or (ii) if the
Manufacturer shall be or become insolvent or if there are instituted by or
against the Manufacturer proceedings in bankruptcy or under other laws of or
pertaining to insolvency, creditors’ rights or reorganization, receivership or
dissolution, or if the Manufacturer shall make an assignment for the benefit of
creditors.

 

- 5 -



--------------------------------------------------------------------------------

4.3 Purchaser Equipment Option. At any time during the term, a Purchaser may
elect, by written notice to the applicable Manufacturer, to take ownership of
one or more of the applicable Manufacturer’s laser-welding machines listed on
Schedule B to this Agreement and to remove such machines from the Manufacturer’s
facility at the Purchaser’s sole expense. Each such sale shall be “as is, where
is.” To induce the Purchaser to remove such machines from the applicable
Manufacturer’s facility promptly upon exercise of such option, Arcelor agrees
that the outstanding principal amount of the Noble Note shall be reduced by an
amount equal to (a) $3,000,000 multiplied by (b) a fraction, the numerator of
which equals the aggregate book value of the machines removed by such Purchaser
from a Manufacturer’s facility on such date and the denominator of which equals
the aggregate book value of all machines at both Manufacturers’ facilities on
such date. This Agreement shall automatically terminate with respect to a
Purchaser upon such Purchaser’s removal of all machines at its Manufacturer’s
facility. Each Purchaser’s right to purchase its Manufacturer’s machines
hereunder shall survive the termination of this Agreement for a period of three
months.

4.4 Outstanding Orders and Further Activity by Purchaser. Upon termination of
this Agreement for any reason, orders received by either Manufacturer prior to
the expiration or termination of its Purchaser’s Program, and theretofore or
thereafter accepted by such Manufacturer, shall be completed and sold by such
Manufacturer to such Purchaser according to the terms of any such orders,
subject to such Purchaser’s prompt payment of all such Manufacturer’s
outstanding invoices and the invoices for such accepted orders.

4.5 Liability in the Event of Termination. The parties shall not be liable in
any manner whatsoever on account of termination or expiration of the Programs
under this Agreement. The rights of termination hereunder are absolute, and the
parties have considered the possibility of expenditures necessary for the
performance of the terms of this Agreement and the possible loss and damage
incident to them upon the expiration or termination of the Purchasers’ Programs.
The parties shall not, by reason of the expiration or termination of either
Purchaser’s Program at any time or times or for any reason, be liable to any of
the other parties for compensation, reimbursement or damages on account of the
loss of prospective profits on anticipated sales, on account of expenditures,
investments, leases or commitments in connection with the business or goodwill
of the other parties, on account of loss of customers or otherwise.

5. Independent Contractor. Each party and its affiliates, together with the
officers, directors, employees, agents, subcontractors and other representatives
of such party and of such party’s affiliates (collectively with such affiliates,
“Representatives”) performing such party’s obligations under this Agreement, are
and shall at all times remain independent contractors with respect to the other
party. Individuals provided by either party or such party’s affiliates to
perform services under this Agreement for the other party or such other party’s
affiliates shall not be deemed to be employees of such other party or such other
party’s affiliates. Except as otherwise expressly provided herein, neither party
shall be responsible for the acts of the other party or its Representatives.

 

- 6 -



--------------------------------------------------------------------------------

6. Indemnification.

6.1 Arcelor Indemnities. Arcelor shall indemnify and hold Noble BV and Noble
BV’s Representatives harmless from and against any and all liabilities, losses,
proceedings, actions, damages, claims or expenses of any kind, including costs
and reasonable attorneys’ fees, which result from (i) any gross negligence or
willful misconduct by either Manufacturer or its Representatives in connection
with the obligations of such Manufacturer under this Agreement, (ii) any breach
of this Agreement by Arcelor or either Manufacturer, (iii) any products
liability claim relating to any Product under this Agreement, and (iv) any third
party intellectual property infringement claim with regard to (a) any Product
having a part number that was produced by either Manufacturer prior to the date
hereof or (b) any process used by either Manufacturer to produce Products under
this Agreement other than a process specified by Noble BV or either Purchaser.

6.2 Noble BV Indemnities. Noble BV shall indemnify and hold Arcelor and
Arcelor’s Representatives harmless from and against any and all liabilities,
losses, proceedings, actions, damages, claims or expenses of any kind, including
costs and reasonable attorneys’ fees which result from (i) any gross negligence
or willful misconduct by either Purchaser or its Representatives in connection
with the obligations of such Purchaser under this Agreement, (ii) any breach of
this Agreement by Noble BV or either Purchaser, and (iii) any third party
intellectual property infringement claim with regard to (a) any Product having a
part number that was not produced by either Manufacturer prior to the date
hereof or (b) any process specified by Noble BV or either Purchaser.

6.3 Indemnification Process. Any indemnity available hereunder shall be
dependent upon the party seeking indemnity providing prompt notice to the
indemnitor of any claim or lawsuit giving rise to the indemnity sought;
provided, however, that failure to comply with this notice requirement shall not
reduce or eliminate the indemnitor’s indemnification obligation except to the
extent that the indemnitor is prejudiced as a result. Thereafter, the indemnitor
shall have exclusive control over the handling of the claim or lawsuit, and the
indemnitee shall provide reasonable assistance to the indemnitor and shall
cooperate fully in defending the claim.

6.4 No Implied Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER ARCELOR NOR NOBLE BV, NOR THEIR RESPECTIVE REPRESENTATIVES,
MAKE ANY REPRESENTATIONS OR EXTEND ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED.

 

- 7 -



--------------------------------------------------------------------------------

6.5 Liability Limit. Notwithstanding any other provision in this Agreement to
the contrary, in no event shall either party be liable for special, incidental,
consequential or punitive damages in connection with this Agreement.

7. Force Majeure.

7.1 Relief from Liability. No party shall be liable for any failure in the
fulfillment of any of its obligations under this Agreement (other than the
obligation to pay the purchase price of Products sold and delivered) to the
extent that such failure is due to any prevention, delay, interruption, loss or
damage occasioned by Force Majeure (defined below); provided that reasonable
steps are taken to mitigate the consequences of such Force Majeure and to bring
it to an end as soon as reasonably possible; and provided, further, that such
party has given notice of such Force Majeure to the other party pursuant to
Section 7.2. As used herein, “Force Majeure” means (a) an act of God, act of the
public enemy, act or threat of terrorism, war declared or undeclared,
revolution, riot, insurrection, civil commotion, public demonstration, sabotage,
act of vandalism, lightning, fire, flood, storm, drought, earthquake or extreme
weather conditions, explosion, breakdown of machinery or jetties, in each case
which could not have been prevented by prudent operating practices, (b) any
strike, lock out or other industrial action or disturbance and (c) any other
cause which is beyond the reasonable control of a party.

7.2 Notice. If Arcelor or a Manufacturer, on one hand, or Noble BV or a
Purchaser, on the other hand (the “Affected Party”), gives notice to the other
that an event of Force Majeure has occurred, the affected obligations of the
Affected Party shall be suspended in whole or in part, to such extent as may be
necessary, for the duration of any period during which the Affected Party is
prevented from performing or is unable to perform any of such obligations as a
result of such event of Force Majeure.

7.3 Resumption of Performance. The full performance of this Agreement by the
Affected Party shall be resumed as soon as practicable after the relevant event
of Force Majeure has ceased to delay, interrupt or prevent performance under
this Agreement.

7.4 Substitution of Performance. Notwithstanding any other provision of this
Agreement, if Arcelor or either Manufacturer is the Affected Party and notifies
Noble BV of an event of Force Majeure, Noble BV or the applicable Purchaser may
cancel any outstanding purchase order to such Manufacturer which is the subject
of the event of Force Majeure, and such Purchaser may purchase the Products
which are the subject of such order from a competitor. Products purchased from a
competitor under this Section 7.4 shall be deemed purchased from a Manufacturer
for purposes of Noble BV’s purchase obligation in Section 2.3.

8. Coordination Meetings. The parties agree to meet not less frequently than
quarterly to discuss the product manufacturing hereunder as well as problems
that arise in connection with such product manufacturing. Each party agrees to
provide the other party reasonable advance notice of any issues to be addressed
at such coordination meetings. Each party shall be represented at these meetings
by an executive authorized to resolve disputes that may arise under this
Agreement or in connection with such product manufacturing. These meetings may
overlap with coordination meetings required under other Ancillary Agreements.

 

- 8 -



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1 Severability. If any provision of this Agreement for any reason shall be
held to be illegal, invalid or unenforceable, such illegality shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such illegal, invalid or unenforceable provision had never been included
herein.

9.2 Assignment; Binding Effect. No assignment by any party of its rights nor
(except as otherwise provided herein) delegation by any party of its obligations
under this Agreement shall be permitted unless the other party consents in
writing thereto; provided, that either party may assign any of its rights
hereunder to, or perform any of its obligations hereunder through, one or more
of its affiliates. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and permitted assigns.

9.3 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of France other than
conflict of laws principles thereof directing the application of any law other
than that of France. The provisions of Section 17.7, subsections (b), (c),
(d) and (e) (Venue; Waiver of Jury Trial), of the Purchase Agreement are hereby
incorporated in this Agreement, mutatis mutandis, as if fully set forth herein.

9.4 Interpretation. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

9.5 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

9.6 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by facsimile or other
electronic transmission (with confirmation) or by an overnight courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

- 9 -



--------------------------------------------------------------------------------

if to Arcelor or either Manufacturer, to:

Arcelor Mittal

5 rue Luigi Cherubini

F-93212 La Plaine Saint-Denis

Cedex, FRANCE

Attention: Mr. Jean-François Crancée

Fax: 011-331-71-92-05-98

Email: jean-francois.crancee@arcelormittal.com

and

Attention: Guillaume Vercaemer, Esq.

Fax: 011-331-41-25-58-54

Email: guillaume.vercaemer@arcelor.com

with a copy to:

DLA Piper US LLP

1251 Avenue of the Americas

New York, New York 10020

Fax: (212) 335-4501

Email: garry.mccormack@dlapiper.com

Attention: Garry P. McCormack

if to either Purchaser, to:

Noble International Ltd.

c/o Quantum Value Management, LLC

33 Bloomfield Hills Parkway, Suite 240

Bloomfield Hills, 48304

Fax: (248) 220-2039

Attention: Michael C. Azar, Secretary

Email: mazar@qvmllc.com

with a copy to:

Foley & Lardner

500 Woodward Avenue

Detroit, Michigan 48226

Attention: Patrick D. Daugherty

Fax: (313) 234-7103

Email: pdaugherty@foley.com

 

- 10 -



--------------------------------------------------------------------------------

if to Noble BV, to:

Noble European Holdings B.V.

28213 Van Dyke Avenue

Warren, MI 48093

USA

Attention: General Counsel

with a copy to:

Foley & Lardner

500 Woodward Avenue

Detroit, Michigan 48226

Attention: Patrick D. Daugherty

Fax: (313) 234-7103

Email: pdaugherty@foley.com

9.7 Entire Agreement. This Agreement (including the Exhibits and Schedules
attached hereto) contains the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements, written or
oral, with respect thereto, and the printed terms of all quotations and purchase
orders exchanged by the parties during the term of this Agreement shall have no
force or effect.

9.8 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended only by a written instrument signed by both Arcelor and
Noble BV. The provisions hereof may be waived only in a writing signed by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege, nor
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.

9.9 No Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person other than
the parties hereto and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement.

9.10 Rules of Construction. The definitions herein shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to.” “Or” is disjunctive but not
necessarily exclusive. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context otherwise requires. All
Exhibits and Schedules attached to this Agreement shall be deemed incorporated
herein by reference as if fully set forth herein. Words such as “herein,”
“hereof,” “hereto,” “hereby” and “hereunder” refer to this Agreement and to the
Schedules and Exhibits, taken as a whole. Except as

 

- 11 -



--------------------------------------------------------------------------------

otherwise expressly provided herein: (a) any reference in this Agreement to any
agreement or document shall mean such agreement or document as amended,
restated, supplemented or otherwise modified from time to time; (b) any
reference in this Agreement to any law shall include corresponding provisions of
any successor law and any regulations and rules promulgated pursuant to such law
or such successor law; and (c) all terms of an accounting or financial nature
shall be construed in accordance with generally accepted accounting principles,
as in effect from time to time. The captions to Sections or subdivisions thereof
shall be deemed not to be a part of this Agreement.

[Remainder of Page Intentionally Blank]

 

- 12 -



--------------------------------------------------------------------------------

Execution

IN WITNESS WHEREOF, the parties have caused this Contract Manufacturing
Agreement to be executed as of the day and year first above written.

 

ARCELOR S.A. By:  

 

Name:   Title:   By:  

 

Name:   Title:   NOBLE EUROPEAN HOLDINGS B.V. By:  

 

Name:   Title:  

 

- 13 -



--------------------------------------------------------------------------------

SCHEDULE A

Sales Price Calculations for Products

Pricing Calculations:

Calculation 1:

(Metal purchases + variable costs + fixed costs – scrap and other income – EBIT
associated with drums)/Units shipped

Calculation 2:

(Metal purchases + variable costs – scrap and other income – EBIT associated
with drums)/Units shipped

Description of Key Terms Used on this Schedule A:

 

  •  

Total sales, metal purchases, variable costs, fixed costs and units shipped will
be based on actual amounts recorded each month.

 

  •  

Variable costs—includes consumables, maintenance and repairs, subcontracting,
energy supply and temporary personnel costs.

 

  •  

Fixed costs—includes rental charges, management fees, other services and goods,
employee salaries, workers wages, non-income taxes recorded as cost of sales and
other operating charges.

Variable costs and fixed costs shall not include cost of depreciation,
amortization, impairments and other non-cash items. The EBIT associated with
drum sales shall not include cost of depreciation, amortization, impairments and
other non-cash items in excess of 350,000 euros per year. Additionally, variable
costs and fixed costs will not include financing costs and any other
non-operating costs.

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE B

Manufacturers’ Laser-Welding Machines

 

Plant

 

IFRS

 

Purchase
date

 

Purchase
value

 

Cumulated
depreciations
31/12/2005

 

Net book
value
31/12/2005

 

Yearly
depreciations

 

Net book
value
31/12/2006

 

Net book
value
31/12/2007

 

Net book
value
31/12/2008

 

Net book
value
31/12/2009

 

Net book
value
31/12/2010

 

Net book
value
31/12/2011

Patch TB
Li   S20   1998   750,785   750,785   0   0   0   0   0   0   0   0   S30   1999
  223,522   192,260   31,262   27,940   3,322   0   0   0   0   0   S50   2000  
1,231,526   851,329   380,197   184,254   195,943   11,689   0   0   0   0      
2,205,833   1,794,374   411,459   212,194   199,265   11,689   0   0   0   0
Welding TB Li   S40   2000   4,310,116   2,915,507   1,394,609   538,765  
855,845   317,080   0   0   0   0   S60   2003   3,576,424   1,272,481  
2,303,943   447,053   1,856,890   1,409,837   962,784   515,731   68,678   0  
S70   2003   3,448,738   1,217,421   2,231,317   431,092   1,800,225   1,369,133
  938,040   506,948   75,856   0       11,335,278   5,405,409   5,929,869  
1,416,910   4,512,960   3,096,050   1,900,824   1,022,679   144,534   0 Total TB
Li       13,541,111   7,199,783   6,341,328   1,629,104   4,712,225   3,107,739
  1,900,824   1,022,679   144,534   0 Welding TB E  

Proto

Welding

  1999   1,978,890   1,133,480   845,410   197,889   647,521   449,632   0   0  
0   0     2002   5,162,784   2,981,549   2,181,236   457,382   1,723,854  
1,266,472   809,090   351,708   0   0       7,141,674   4,115,028   3,026,646  
655,271   2,371,375   1,716,104   809,090   351,708   0   0                
4,374,211   2,709,914   1,374,387   144,534  

Note: Includes all machines represented by the values shown above, including
peripheral equipment used for production on the associated lines.



--------------------------------------------------------------------------------

SCHEDULE C

Unwelded Blanks included in the Products

 

Customer

 

OEM

 

Vehicle

 

Part

 

Part type

Tower   DC   NCV3 - Sprinter   FDI   Form blank VW KASSEL   VW   PASSAT B6  
Langstrager hinten L/R   Form blank PSA / Caen   PSA   New 207   Triangle de
suspension R+L   Form blank